Fourth Court of Appeals
                               San Antonio, Texas
                                   September 11, 2013

                                  No. 04-13-00567-CR

                              Michael Anthony NEWMAN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-1559-CR
                     The Honorable Dwight Peschel, Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF JURISDICTION.

      It is so ORDERED on September 11, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2013.



                                                 Keith E. Hottle, Clerk